Order entered June 4, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00442-CV

                    IN RE JAMES H. GENTRY, Relator

         Original Proceeding from the 199th Judicial District Court
                           Collin County, Texas
          Trial Court Cause Nos. 199-81623-2007, 199-81624-2007,
            199-81625-2007, 199-81626-2007 & 199-81627-2007

                          ORDER ON REHEARING
                Before Justices Pedersen, III, Carlyle, and Garcia

      Based on the Court’s memorandum opinion on rehearing of this date, we

DISMISS this original proceeding as moot.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE